IT IS ORDERED that defendant’s petition for certification is granted, limited solely to a claim that NERA should not apply to his conviction for second-degree robbery; and it is further
ORDERED that the judgment of the Appellate Division in respect of that issue is summarily reversed,, and the matter is remanded to the trial court for an amendment of the judgment of *246conviction to remove the NERA component of defendant’s sentence for second-degree robbery.
Jurisdiction is not retained.
Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN and WALLACE join in this decision.
Justice VERNIERO did not participate.